DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Non-Final Rejection
Please note that this Non-final rejection is a supplemental Non-final rejection. Applicant’s representative contacted the Examiner and noted that the action was both a Non-final action and Quayle action. The Examiner inadvertently checked box # 4 in PTO-326 in the Non-final action mailed 07/28/2022.
This current Non-final rejection replaces the Non-final rejection mailed on 07/28/2022. The only change is box # 4 in PTO-326 is unchecked.  

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/076889 filed 10/04/2019, which claims the benefit of the priority of European Patent Application No. EP18198892.4 filed 10/05/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 03/31/2021 has been considered by the examiner.

	Claim Status
Claims 1-11, 14-16 are being examined on the merits in this office action.

	Claim Objections
Claims 1-4, 6, 9-11, 15-16 are objected to because of the following informalities:
Claim 1 contain periods after limitations i-iv. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m). The Examiner suggests using parenthesis instead, e.g. (i) said insulin peptide is human insulin.
Claim 11 is missing a period at the end of the claim.
Claim 16 is missing a period at the end of the claim.
Claim 2 recites “….comprises 301L.”. This should be amended to recite “…comprises the mutation 301L.” Claims 3-4, 6 have a similar issue.
Claim 9 recites “…substituent attached via …”. This should be amended to recite “…substituent is attached via …”.
Claim 10 recites has a semi-colon after 1,16-hexadecanedioic acid. The claim should be amended to have comma after 1,16-hexadecanedioic acid.
Claim 11 has limitations that are presented as bullet points. The Examiner suggests using roman numerals with parenthesis. In addition, the Examiner suggests amending the claims to include a comma after  each of the compounds. For example: (Chem. 1),
Claim 15 recites “…diabetes of Type 1, diabetes of claim Type 2…”. The Examiner suggests amending the claim to recite “…Type 1 diabetes, Type 2 diabetes…”. 
Claim 16 recites “…dyslipidaemia associated with diabetes”. The Examiner suggests amending the claim to recite “…diabetic dyslipidemia.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recites the limitation "compound" in claim 8 line 3 and claim 9 line 2. Claim 8 depends of claim 1 which does not recite a compound. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 recites the limitation "acyl moiety" in claim 10 line 2. Claim 10 depends of claim 9 which does not recite an acyl moiety.
Claim 15 is unclear. The Examiner suggests amending claim 15 as follows:
“A method of treatment or prevention of a disease comprising administering to a subject in need thereof a pharmaceutically effective amount of the composition of claim 14, wherein the disease is selected from the group consisting of Type 1 diabetes, Type 2 diabetes, impaired glucose tolerance, hyperglycemia or diabetic dyslipidemia”.
Claim 16 is unclear. The Examiner suggests amending claim 16 as follows:
“The method according to claim 15, wherein the subject is in need of treatment or prevention of a disease selected from the group consisting of diabetes or diabetic dyslipidemia”.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. All sequences disclosed in the application must comply with the requirements of 37 C.F.R. 1.821-1.825, not only those recited in the claims. 
The Examiner notes that claim 11 recites SEQ ID NOS. 17-40. However, the submitted sequence listing only has 28 sequences.
All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. 
Applicants are requested to submit an updated sequence listing containing all the sequences disclosed in the instant application, as appropriate.

Conclusion
Claims 8-10, and 15-16 are rejected. Claims 1-4, 6, 9-11, 15-16 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615